Citation Nr: 0928784	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  01-06 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that new and material 
evidence had not been received to reopen the previously 
denied claim.

Although the RO subsequently determined in a July 2001 
Statement of the Case that new and material evidence had been 
received, the Board was required to find new and material 
evidence on its own in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in April 2002.  A transcript 
of this hearing has been associated with the Veteran's VA 
claims folder.

In September 2003, the Board remanded the Veteran's appeal 
for further development.  Thereafter, by a December 2006 
decision, the Board concurred with the determination that new 
and material evidence adequate to reopen the previously 
denied claim had been received, but denied the service 
connection claim on the merits.

The Veteran appealed the Board's December 2006 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a December 2007 Order, the Court, pursuant to a 
joint motion, vacated the Board's decision to the extent it 
denied service connection for PTSD, and remanded the case for 
compliance with the instructions of the joint motion.

In April 2008, the Board remanded this case for compliance 
with the instructions of the joint motion.  The case has now 
been returned to the Board for further appellate 
consideration.  Although the Board regrets the additional 
delay in this case, for the reasons stated below it concludes 
that further development is required in this case.  
Therefore, the appeal is REMANDED to the RO.  VA will notify 
the appellant if further action is required on his part.


REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

The Board acknowledges that the post-service medical records 
confirm that the Veteran does have a current psychiatric 
disorder, and include diagnoses of PTSD.  Consequently, no 
medical examination is required to confirm the presence of 
the claimed disability.  Rather, the issue is whether the 
record supports the Veteran's account of the stressor(s) upon 
which that diagnosis is based.

The Veteran essentially contends that he has PTSD due to in-
service stressors that occurred while he was stationed on 
active duty to Korea.  In its September 2003 remand, the 
Board directed that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) be asked to provide any 
available information which might corroborate any of the 
Veteran's alleged in-service stressors and determine whether 
the Veteran had engaged in combat.  In its August 2005 
response, USASCRUR verified that during January 1969, the 
Veteran's unit prepared to return to Korea's Demilitarized 
Zone (DMZ) to continue with its mission of surveillance, 
anti-infiltration and defense; that the battalion returned 
south of the Imjim River in June 1969; that it rotated back 
along the DMZ in September 1969; and that the battalion 
returned south to begin an intensive training program aimed 
at raising the level of combat effectiveness of the 
individual soldier and the unit.  It also noted that the U.S. 
Army casualty reports did not list casualties during the 
Veteran's tour of individuals with the last names provided by 
the Veteran.  However, it noted that it did not maintain 1969 
Morning Reports and recommended a Morning Report search for 
casualties.  A search for the Morning Reports for the time 
period in question was initiated in August 2005, but was 
inconclusive due to missing information.  A second search was 
submitted in December 2005 and those reports have been 
included in the record.  However, they do not provide 
verification for the Veteran's claimed stressors.

Based on the foregoing, as well as a determination that the 
Veteran did not engage in combat while on active duty, the 
Board denied the claim of service connection for PTSD in 
December 2006 due, in essence, to the lack of verified 
stressors.  However, the joint motion which was the basis for 
the Court's December 2007 Order in this case contended, in 
part, that VA failed to fulfill its duty to assist in 
obtaining information from the National Personnel Records 
Center (NPRC).  Specifically, the joint motion noted the 
Board's finding that the U.S. Army casualty reports did not 
list casualties during the Veteran's tour of individuals with 
last names provided by the Veteran.  The joint motion noted 
that the Veteran identified the name "[redacted]" in addition to 
other names, but VA had not searched casualty reports for 
this name, though searches were conducted for other names 
identified by the Veteran. It was contended that a search was 
necessary to determine if this individual's name appeared on 
casualty reports.  The Board further notes that a lay 
statement was submitted in support of the Veteran's claim in 
March 2008 by a fellow service-man who indicated that the 
casualty's name may have been "[redacted]" or something starting 
with a "B."

In view of the foregoing, the Board remanded this case to 
conduct an additional search of the casualty lists for the 
names "[redacted]" and "[redacted]."  The Board also concluded that 
the Veteran should be provided with another opportunity to 
present information regarding his purported in-service 
stressors.

In accord with the Board's remand directives, a May 2008 
letter to the Veteran requested that he provide additional 
details regarding his purported stressors.  No response 
appears from the Veteran with respect to this request.  
Morning reports were also requested and obtained which 
covered a period from July to October 1974.  However, no 
search was done for casualties using the complete names and 
Social Security numbers that are shown on the morning reports 
and Hazardous Duty Orders, as well as the last names 
generally.  As such, the Board finds that a search must be 
made for the specific "[redacted]" and all "[redacted]."  
Therefore, additional remand is required.

The Board further observes that the Veteran testified at the 
April 2002 hearing that he had received hostile fire pay "the 
whole time frame when I was over there."  However, in his 
earlier written statements he reported that he did not 
receive this pay because he was "in the rear somewhere doing 
nothing..."  In July 2004, the NPRC reported that there was 
indication in the record that the Veteran received hostile 
fire or hazardous duty pay, which the Board noted in the 
December 2006 decision was consistent with the Veteran's 
earlier written statements and with the morning reports which 
did not indicate combat.  However, the joint motion contended 
that the December 2006 decision provided inadequate reasons 
and bases as to whether the Veteran had received hazardous 
duty pay, to include the description of NPRC's response to a 
request for information on this issue.  Although information 
was previously requested on this matter, the Board concluded 
that an additional request for information on this issue from 
official sources should be conducted.  In October 2008, the 
NPRC responded that there was no evidence in the Veteran's 
file to substantiate he received hostile pay.  

Despite the foregoing, the Board observes that the Veteran's 
attorney contended that the Veteran's pay records be checked 
for hostile fire pay.  Nothing in the records assembled for 
the Board's review reflects that such a search was conducted, 
or if it was determined that such a search was not possible.  
Therefore, this also supports additional remand in this case.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for his PTSD since 
October 2008.  After securing any 
necessary release, obtain those records 
not on file.

2.  Request additional information from 
the Veteran regarding his purported in-
service stressor(s), to include specific 
dates, places where these events occurred 
and the name of any individual present or 
otherwise involved.

3.  After the Veteran responds to the 
request for additional information 
regarding his in-service stressors, or 
otherwise has been given an adequate 
opportunity in which to respond, another 
attempt should be made to verify his 
account of these stressors through 
official channels.  

In pertinent part, a search should be 
made of casualty lists for the Veteran's 
unit for the relevant period using the 
complete names and Social Security 
numbers for the specific "[redacted]," all 
"[redacted](s)," and any other name indicated 
by the record.

In addition, an effort must be made to 
search the Veteran's pay records to 
confirm whether he received hostile fire 
pay.  A copy of the April 17, 1970 
Special Orders regarding hazardous duty 
and hostile fire pay should be provided 
to the organization(s) to which this 
inquiry is directed.  Such a search must 
be documented in the record.  If no such 
search is possible, it should also be 
documented in the record.

A response from any official source 
contacted regarding these requests should 
be received before readjudication of this 
claim.

4.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  If not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  
The decision should reflect consideration 
of whether the Veteran received hazardous 
duty pay while on active duty, or whether 
the record otherwise indicates he engaged 
in combat while on active duty.

If the benefit requested on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his attorney should 
be furnished a Supplemental Statement of the Case (SSOC), 
which addresses all of the evidence obtained after the 
issuance of the last SSOC in April 2009, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

